         Case 7:13-cv-06023-KMK Document 118 Filed 07/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Re: Civil Cases

 13cv6023
 16cv252
 16cv1730                                                 NOTICE OF TELECONFERENCE
 16cv8999                                                       INFORMATION
 18cv9131
 19cv1058
 19cv7880



KENNETH M. KARAS, United States District Judge:

       For the week of July 20, 2020, the Court will hold all civil conferences, hearings, and/or

oral arguments by telephone. Counsel shall call the following number at the designated time:

       Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code: 7702195

       Please enter the conference as a guest by pressing the pound sign (#).

       Given that much of the Court is operating remotely and has limited mail capability,

counsel involved in any pro se cases shall mail a copy of this Notice to or otherwise inform the

pro se party of the above teleconference information. Counsel in any pro se inmate cases shall

ensure that the pro se party is on the line before calling the above-referenced number.

       For initial conferences, counsel shall submit a proposed case management and discovery

schedule via ECF by 5 p.m. on the evening before the initial conference.

       Any requests for adjournments should be filed as soon as possible and clearly explain

why the conference should be adjourned.
         Case 7:13-cv-06023-KMK Document 118 Filed 07/17/20 Page 2 of 2




SO ORDERED.

Dated:    July 17, 2020
          White Plains, New York

                                               KENNETH M. KARAS
                                              United States District Judge




                                       2
